Case 18-00573      Doc 48     Filed 04/19/19 Entered 04/19/19 10:51:47           Desc Main
                                Document     Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                       CHAPTER 13
                                              BANKRUPTCY NO. 18-00573D
 AMANDA S. BRUNSSEN,
                                              MOTION TO PAY 11 USC SECTION
                                              347(a) UNCLAIMED FUNDS INTO
                Debtor.                       COURT REGISTRY FUND PURSUANT
                                              TO FRBP 3011 LOCAL RULE 3011

          COMES NOW the Chapter 13 Trustee and states to the Court that the following
 payments are stale-dated. The account of this estate reflects that the following amounts
 are still on deposit:

 Refund                Amanda Brunssen                              Check #268618
                       7290 Commerce Park                           Amount $1,729.10
                       Dubuque, IA 52002                            Issued 12/28/2018

 The Trustee has stopped payment on this check.

        WHEREFORE, it is prayed the Court enter an Order that said sums shall be
 deposited with the Clerk of the United States Bankruptcy Court for the Northern District
 of Iowa under the provisions of the Rules of Bankruptcy Procedure and the Bankruptcy
 Code and the Clerk shall hold said sums under the provisions of the Rules of Bankruptcy
 Procedure and the Bankruptcy Code for the benefit of said parties.
 DATED: April 19, 2019                               /s/ Carol F. Dunbar___________
                                                     Carol F. Dunbar, #1682
                                                     Chapter 13 Trustee
                                                     531 Commercial Street, Suite 500
                                                     Waterloo, IA 50701
                                                     Telephone: (319) 233-6327
                                                     Fax: (319) 233-0346
